908 So. 2d 1167 (2005)
Toby L. ROYAL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-1232.
District Court of Appeal of Florida, Second District.
August 24, 2005.
PER CURIAM.
Toby L. Royal challenges the trial court's order summarily dismissing as untimely his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although we conclude that Royal's motion was timely filed, we affirm the order of dismissal because the State's "shotgun" notice of intent to seek enhanced penalties pursuant to section 775.084, Florida Statutes (1995), provided Royal with adequate notice of the classification and penalty he would be subject to upon conviction. See Washington v. State, 895 So. 2d 1141 (Fla. 4th DCA 2005). Consequently, Royal is not entitled to the relief requested in his motion.
Affirmed.
KELLY, CANADY, and WALLACE, JJ., concur.